Case 5:17-cv-02514-JGB-SHK Document 193-13 Filed 09/27/19 Page 1 of 6 Page ID
                                  #:2382




                    EXHIBIT 13
Case 5:17-cv-02514-JGB-SHK Document 193-13 Filed 09/27/19 Page 2 of 6 Page ID
                                  #:2383
Case 5:17-cv-02514-JGB-SHK Document 193-13 Filed 09/27/19 Page 3 of 6 Page ID
                                  #:2384
Case 5:17-cv-02514-JGB-SHK Document 193-13 Filed 09/27/19 Page 4 of 6 Page ID
                                  #:2385
Case 5:17-cv-02514-JGB-SHK Document 193-13 Filed 09/27/19 Page 5 of 6 Page ID
                                  #:2386
Case 5:17-cv-02514-JGB-SHK Document 193-13 Filed 09/27/19 Page 6 of 6 Page ID
                                  #:2387
